        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 1 of 39




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------

SANDRA BUTLER; RICKY GIBSON;
O’BRIEN MORRIS; RICHARD EMMETT;
ROSELLE DIAZ; KEVIN FAISON;
SHANIQUA JACKSON; CENTER FOR
INDEPENDENCE OF THE DISABLED, NEW                            Case No. 15-CV-3783
YORK AND COALITION FOR THE
HOMELESS,

                                           Plaintiffs,
            for themselves and on behalf of all others
                                   similarly situated


                            - against -

CITY OF NEW YORK, THE NEW YORK
CITY DEPARTMENT OF HOMELESS
SERVICES and STEVEN BANKS, as
Commissioner of the New York City Department of
Homeless Services,

                    Defendants.
----------------------------------X

  PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION FOR
 A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION, AND
            TO ENFORCE THE STIPULATION OF SETTLEMENT

                                                THE LEGAL AID SOCIETY
                                                199 Water Street
                                                New York, NY 10038
                                                Tel: (212) 577-3300
                                                Fax: (212) 809-1574

                                                JENNER & BLOCK LLP
                                                919 Third Ave.
                                                New York, NY 10022
                                                Tel: (212) 891-1600

                                                Counsel for Plaintiffs
            Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 2 of 39




                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1

STATEMENT OF FACTS ..............................................................................................................3

I.        BUTLER STIPULATION OF SETTLEMENT ...................................................................3

II.       DHS SHELTER SYSTEM AND DE-DENSIFICATION HOTEL PROGRAM................5

III.      FISHER V. CITY OF NEW YORK AND THE INTERIM GUIDELINES ..........................8

IV.       THE ONGOING COVID-19 PANDEMIC .......................................................................10

V.        RETURN TO CONGREGATE SHELTER ......................................................................10

          A.         DHS Distributes Deficient Notices ........................................................................11

          B.         Rushed and Chaotic Moves Back to Congregate Shelter without Sufficient
                     Notice or Procedure ...............................................................................................13

          C.         Discrimination against Certain Disabilities and Improper Documentation
                     Requirements .........................................................................................................18

          D.         Failure to Screen or Make Individualized Determinations. ...................................19

ARGUMENT .................................................................................................................................21

I.        MOTION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
          INJUNCTION ....................................................................................................................21

          A.         Legal Standard .......................................................................................................22

          B.         Plaintiffs Will Suffer Irreparable Harm .................................................................22

          C.         Plaintiffs Are Likely To Succeed On The Merits ..................................................27

          D.         Granting the TRO and Preliminary Relief Is in the Public Interest .......................30

          E.         Bond Is Not Required ............................................................................................30

II.       MOTION FOR ENFORCEMENT OF THE STIPULATION OF SETTLEMENT .........31

CONCLUSION ..............................................................................................................................34
             Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 3 of 39




                                                  TABLE OF AUTHORITIES

CASES

Agudath Israel of America v. Cuomo, 983 F.3d 620 (2d Cir. 2020)..............................................30

Basank v. Decker, 449 F. Supp. 3d 205 (S.D.N.Y. 2020) .......................................................22, 25

Benihana Inc. v. Benihana of Tokyo LLC, 784 F.3d 887 (2d Cir. 2015) .......................................33

Blumenthal v. Merrill Lynch, Pierce, Fenner, & Smith, Inc. 910 F.2d 1049 (2d
   Cir. 1990) .................................................................................................................................33

California ex rel. Van De Kamp v. Tahoe Regional Planning Agency, 766 F.2d
   1319 (9th Cir. 1985).................................................................................................................31

Connecticut Department of Environment Protection v. OSHA, 356 F. 3d 226 (2d
   Cir. 2004) .................................................................................................................................22

Corning Inc. v. PicVue Electronics, Ltd., 365 F.3d 156 (2d Cir. 2004) ........................................31

Doctor’s Associates v. Stuart, 85 F.3d 975 (2d Cir.1996) .............................................................31

Duvall v. Hogan, 2021 WL 2042295 (D. Md. May 21, 2021) ......................................................33

Erving v. Virginia Squires Basketball Club, 349 F. Supp. 716 (E.D.N.Y. 1972),
   aff’d, 468 F.2d 1064 (2d Cir. 1972) .........................................................................................33

Fair Housing Justice Center, Inc. v. Cuomo, 2018 WL 4565152 (S.D.N.Y. Sept.
   24, 2018) ..................................................................................................................................24

Ferreyra v. Decker, 456 F. Supp. 3d 538 (S.D.N.Y. 2020) ...........................................................30

Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015) ....................................................31, 32

Innovative Health Systems, Inc. v. City of White Plains, 117 F.3d 37 (2d Cir.
   1997) ........................................................................................................................................24

Johnson Controls, Inc. v. A.P.T. Critical Systems, 323 F.Supp.2d 525 (S.D.N.Y.
   2004) ........................................................................................................................................31

Jolly v. Coughlin, 76 F.3d 468 (2d Cir. 1996) ...............................................................................24

Kamerling v. Massanari, 295 F.3d 206 (2d Cir. 2002)..................................................................22

L.V.M. v. Lloyd, 318 F. Supp. 3d 601 (S.D.N.Y. 2018).................................................................30

Liddy v. Cisneros, 823 F. Supp. 164 (S.D.N.Y. 1999) ..................................................................26



                                                                        ii
             Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 4 of 39




Mays v. Dart, 453 F. Supp. 3d 1074 (N.D. Ill 2020) .....................................................................26

Roso-Lino Beverage Distributors, Inc. v. Coca-Cola Bottling Co. of New York,
   749 F.2d 124 (2d Cir. 1984).....................................................................................................33

Schiavone Construction Co. v. New York City Transit Authority, 593 F. Supp.
   1257 (S.D.N.Y.1984) ...............................................................................................................22

Shapiro v. Cadman Towers, Inc., 51 F. 3d 328 (2d Cir. 1995)......................................................26

Streeteasy, Inc. v. Chertok, 752 F.3d 298 (2d Cir. 2014) ..............................................................32

Venezuela Arias v. Decker, __ F. Supp. 3d __, 2020 WL 1847986 (S.D.N.Y. Apr.
   10, 2020) ..................................................................................................................................24

Wilson v. Williams, 455 F. Supp. 3d 467 (N.D. Ohio 2020), vacated on other
   grounds, 961 F.3d 829 (6th Cir. 2020) ....................................................................................25

STATUTES

18 NYCRR 491.15(b) ....................................................................................................................11

OTHER AUTHORITIES

Emily Anthes, The Delta Variant: What Scientists Know, N.Y. Times (June 22,
  2021) ........................................................................................................................................10

Rich Bockmann, NYC Hotels See 80% Dive in Occupancy, Real Deal (Apr. 1,
   2020), https://therealdeal.com/2020/04/01/nyc-hotels-see-80-dive-in-
   occupancy/ .................................................................................................................................7

David Brand, Thousands Being Sent Back to Homeless Shelters in Return to Pre-
   Pandemic Status Quo, City Limits (June 28, 2021) https://citylimits.org/2021/
   06/28/hundreds-of-new-yorkers-sent-back-to-homeless-shelters-in-return-to-
   status-quo/ ................................................................................................................................10

Centers for Disease Control and Prevention, COVID-19 Guidance for Shared or
   Congregate Housing (updated Dec. 31, 2020), https://www.cdc.gov/corona
   virus/2019-ncov/community/shared-congregate-house/guidance-shared-
   congregate-housing.html ............................................................................................................9

Centers for Disease Control and Prevention, People with Certain Medical
  Conditions (updated May 13, 2021), https://www.cdc.gov/coronavirus/2019-
  ncov/need-extra-precautions/people-with-medical-conditions.html .........................................6

Centers for Disease Control and Prevention, Scientific Brief: SARS-CoV-2
   Transmission (updated May 7, 2021), https://www.cdc.gov/coronavirus/2019-
   ncov/science/science-briefs/sars-cov-2-transmission.html ........................................................7



                                                                       iii
            Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 5 of 39




Coalition for the Homeless, New York City Homeless Municipal Shelter
   Population, 1983-Present, https://www.coalitionforthehomeless.org/facts-
   about-homelessness/ ..................................................................................................................6

Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times, https://www.
   nytimes.com/interactive/2021/us/covid-cases.html (accessed June 29, 2021) ..........................6

Fed. R. Civ. P. Rule 65 ....................................................................................................................1

David Leonhardt, Red America’s Covid Problem, N.Y. Times (June 28, 2021)...........................10

Akash Mehta, Mayor Bill De Blasio Says New York City Can’t Afford Hotel
   Rooms For the Homeless – But FEMA Could Actually Foot The Bill, The
   Intercept (May 1, 2020), https://theintercept.com/2020/05/01/coronavirus-
   new-york-city-homeless-fema/ ..................................................................................................7

Office of Temporary & Disability Assistance, Interim Guidance for Operators of
   Congregate Facilities Providing Shelter to Individuals Who are Homeless
   (June 16, 2021), https://otda.ny.gov/COVID-19/Congregate-Homeless-
   Shelter-Guidance.pdf .................................................................................................................9
Press Release, Federal Emergency Management Agency, FEMA Programs
   Helping People from Coast to Coast (Apr. 20, 2020), https://www.fema.gov/
   news-release/20200727/fema-programs-helping-people-coast-coast ........................................7

Respondents’ Memo. of Law in Supp. of Mot. to Dismiss, Fisher v. City of New
   York, No. 452069/2020 (N.Y. Sup. Ct.), Doc. No. 53 ...............................................................9

Valeria Ricciulli, 25 Men Lock Themselves in Hotel Rooms, Refusing Transfer to
   Homeless Shelter, Curbed (July 2, 2021), https://www.curbed.com/2021/07/
   homeless-shelters-hotels-nyc-four-points.html ........................................................................17

Giselle Routhier, State of the Homeless 2021 Report, Coalition for the Homeless
   (Apr. 2021) https://www.coalitionforthehomeless.org/wp-content/uploads/
   2021/04/StateOfTheHomeless2021.pdf .....................................................................................6

The White House, Memorandum to Extend Federal Support to Governors’ Use of
   the National Guard to Respond to COVID-19 and to Increase Reimbursement
   and Other Assistance Provided to States (Jan. 21, 2021), https://www.white
   house.gov/briefing-room/presidential-actions/2021/01/21/extend-federal-
   support-to-governors-use-of-national-guard-to-respond-to-covid-19-and-to-
   increase-reimbursement-and-other-assistance-provided-to-states/ ............................................7




                                                                     iv
         Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 6 of 39




       Plaintiffs’ counsel respectfully submits this memorandum of law in support of their motion,

under Fed. R. Civ. P. Rule 65, for a temporary restraining order and preliminary injunction against

Defendants City of New York, the New York City Department of Homeless Services (“DHS”),

and the Commissioner of DHS.

                                PRELIMINARY STATEMENT

       Presently, thousands of class members subject to the Stipulation of Settlement in this case

(the “Stipulation”) live in single- or double-occupancy rooms in New York City hotels, where they

have been sheltering during the COVID-19 pandemic.            Many of the class members have

disabilities that put them at higher risk of severe consequences if they were to contract SARS-

CoV-2, the virus causing COVID-19, and many have physical and mental disabilities that present

risk of harm if they were to return to congregate shelter, or otherwise make living in congregate

shelter untenable. Defendants placed thousands of individuals in these hotel rooms, pursuant to—

as they conceded in separate litigation—the Reasonable Accommodation (RA) process developed

pursuant to the Stipulation. These actions saved lives, allowing the class members to safely

socially distance in their hotel rooms to minimize the risks from COVID-19, and for many,

provided a necessary shelter accommodation for their other disabilities.

       Now, in an abrupt shift, Defendants are moving the class members out of hotel rooms and

back into congregate shelters. But rather than proceeding in an orderly, deliberate manner in which

they can give each class member the notice and the individualized consideration required by the

Stipulation to determine whether their disability requires that they remain in a hotel room or be

transferred to another site that can accommodate their disability, Defendants are recklessly rushing

the process. In violation of the Stipulation, Defendants are following political pressure to shut

down the hotel program and move approximately 8,000 residents in a few weeks’ time. The results

have not only been chaotic but also potentially dangerous for class members. As described herein,
         Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 7 of 39




numerous class members have been told they are being transferred abruptly without knowledge of

their right to a reasonable accommodation. Shelter residents with significant, obvious disabilities

have been moved or threatened with moves to sites that are not accessible to them. Class members

have been told that no RAs will be granted for mental health issues, including individuals with

paranoid schizophrenia or severe PTSD whose condition will worsen in congregate shelter. Many

individuals have already been transferred to congregate shelter, where they remain without having

received proper consideration for an accommodation, despite serious physical and mental health

disabilities that make their living situation untenable. Moreover, for many of these class members

who remain at high risk of severe consequences from COVID-19, living in close quarters with a

relatively unvaccinated population, which, at a time when the City’s rate of COVID-19 occurrence

is again increasing, creates the risk of a new super-spreader event.

       Plaintiffs seek urgent relief from this Court to protect class members from this unduly

rushed process that stands in clear violation of the Stipulation. Plaintiffs easily satisfy each

requirement for a temporary restraining order and preliminary injunction. They have shown a

likelihood of success based on the Defendants’ violations of the Stipulation, including, among

many others, a failure to “provide Reasonable Accommodations on an individualized basis to Class

Members in a manner that provides meaningful access to shelter or shelter-related services” and

to provide notice “at least two (2) weeks before terminating” an accommodation, and by

discriminating against those “applying for or in receipt of shelter or shelter-related services.” See

ECF No. 67 ¶¶ 21, 22, 41. They are facing irreparable harm in the form of the violations of their

constitutional rights as incorporated into the Stipulation, and the risk of imminent psychological,

emotional, and physical harm of living in a congregate setting that will worsen their disabilities

and/or put them at heightened risk of severe consequences from COVID-19. Further, it is in the




                                                 2
            Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 8 of 39




public interest to correct the defects in Defendants’ process so that they abide by the Stipulation,

avoid undue harm to the class members, and decrease the risk of the spread of COVID-19.

           For the reasons argued in this motion, Plaintiffs request that the Court temporarily enjoin

and restrain Defendants from involuntarily moving any class member from a density hotel until

Defendants can demonstrate that they are able to provide the notice and make the individualized

determinations required by the Stipulation.

                                      STATEMENT OF FACTS

      I.          BUTLER STIPULATION OF SETTLEMENT

           Plaintiffs Sandra Butler and Ricky Gibson commenced this action on May 15, 2015,

asserting that DHS failed to reasonably accommodate their disabilities in the provision of shelter.

ECF No. 1. Plaintiffs filed an Amended Class Action Complaint on August 3, 2016, alleging that

DHS failed to provide reasonable accommodations for the disabilities of class members in the

provision of homeless services and failed to provide accessible shelter facilities sufficient to meet

the needs of the class members. ECF No. 28. On October 20, 2016, the Court certified the

Plaintiffs’ class to include “[a]ll individuals with a disability within the meaning of the Americans

with Disabilities Act, who presently reside in the DHS Shelter System or who . . . have sought or

received, or, in the future will seek or receive, shelter or shelter-related services in the DHS Shelter

System, whose disability may affect their ability to meaningfully access shelter or shelter-related

services . . . .” ECF No. 67 at 3.

           On May 15, 2017, the Parties entered into a Stipulation of Settlement, and in November
                                                                                          1
2017, the Court approved the Stipulation after conducting a fairness hearing. Under the


1
 After the fairness hearing, the Court “So Ordered” the Stipulation by Order dated November 9, 2017,
and on November 20, 2017, “So Ordered” the First Amendment to the Stipulation of Settlement
correcting two typographical errors. ECF Nos. 67, 70. On October 1, 2018, the Court “So Ordered” a



                                                    3
         Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 9 of 39




Stipulation, Defendant DHS is required to “provide Reasonable Accommodations on an

individualized basis to Class Members in a manner that provides meaningful access to shelter or

shelter-related services . . . .” ECF No. 67 ¶ 21. DHS is prohibited from discriminating against

members of the Plaintiffs’ class “applying for or in receipt of shelter or shelter-related services”

and must “provide such individuals Reasonable Accommodations where necessary to facilitate

meaningful access” to DHS’s shelter system. Id. ¶ 22. The Stipulation also mandates the DHS

RA process to be interactive and requires DHS to “consider RA requests on an individualized

basis.” Id. ¶ 25. The RA process does not require the applicant to use any particular format or

language. Id. In addition, DHS must provide Class Members with at least two weeks’ notice of

any revocation of an approved RA. Id. ¶ 41. DHS must also provide to Plaintiffs’ counsel for

their review any written comment templates of forms, signage, and any other communications

notifying people about the right to be granted RAs and how to request RAs. Id. ¶ 23.

       The Stipulation requires DHS to respond to RA requests “as promptly as possible and

within a reasonable and appropriate time frame,” which takes into account “all relevant factors,

including the nature of the Class Member’s disability and the effect of failing to immediately

provide the RA on the Class Member’s ability to meaningfully access and benefit from relevant

shelter services.” Id. ¶ 27. The Stipulation also provides that “[i]n most cases, detailed medical

records or extensive disability-related information is not necessary” for DHS’s RA determination

inquiry. Id. ¶ 30.

       In instances in which “a non-trivial amount of time may pass” between the RA request and

DHS’s determination of that request, the Stipulation provides that “DHS should confer with the

Class Member and consider providing temporary measures in advance of its formal


Stipulation of Settlement and Order of Dismissal of Individual Damage Claims, which incorporated the
Stipulation by reference. ECF No. 73.


                                                  4
           Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 10 of 39




determination.” Id. ¶ 34. If the Class Member asks to confer, DHS is required to “promptly confer

with the Class Member.” Id. DHS must “provisionally grant RA requests where . . . the denial of

the RA is reasonably likely to cause serious harm to a Class Member with a disability . . . .” Id.

       In the event DHS concludes that an RA is no longer reasonable or necessary, DHS must

offer to confer with the relevant Class Member “to discuss the continuing need for the

accommodation.” Id. ¶ 41. Thereafter, if DHS determines that the accommodation is no longer

appropriate, DHS must provide the Class Member with at least two weeks’ notice of its

determination, the reason for its determination, and a list of any documents DHS relied upon to

reach its determination. Id.

       The Stipulation of Settlement provides that the Court retains “jurisdiction over this matter

for the purpose of enforcement of the terms of this Stipulation” during the “Effective Period.” Id.

¶ 72. The “Effective Period” commenced on December 7, 2017, and will continue for at least five

years. See id. Pursuant to the terms of the Stipulation of Settlement, “Plaintiffs’ counsel may

move this Court for an order enforcing the provisions of [the] Stipulation.” Id. ¶ 77. Specifically,

“Defendants’ failures or omissions to comply with the provisions of [the] Stipulation” that are

“sufficiently significant or recurring as to be systemic” can form the basis of a motion for

enforcement of the Stipulation. See id. ¶ 73.

     II.        DHS SHELTER SYSTEM AND DE-DENSIFICATION HOTEL PROGRAM

       In March 2020, the novel coronavirus SARS-CoV-2, which causes the COVID-19 disease,

upended life in New York City and since then has posed a grave threat to the City’s most vulnerable




                                                 5
           Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 11 of 39




populations. In total, more than 600,000 people in the United States have died as a result of
                                                                           2
contracting SARS-CoV-2, including more than 53,000 in New York.

           Prior to the outbreak of the COVID-19 pandemic, the City was already experiencing record

homelessness among single adults, and near-record homelessness among families. In January

2020, New York City shelters held nearly 63,000 people—including over 21,000 adults in families,
                                                                                              3
over 21,000 children, and over 19,000 single adults—all at or close to record highs.              A vastly

disproportionate number of individuals in shelter have disabilities—nearly 70 percent of all single
       4
adults. Many of those disabilities limit their mobility and capacity to socially distance, and other

disabilities—such as asthma, diabetes, and heart conditions, among others—increase their risk for
                                                 5
more serious complications from COVID-19.

           As the City faced the onset of the pandemic, individuals in shelter lived in close quarters,

sharing sleeping dorms, bathrooms, eating areas, and recreational spaces with other unrelated

individuals, often dozens of others, posing a particular risk to this already vulnerable population.

SARS-CoV-2 is spread through contact or close, interpersonal interactions and through airborne

or aerosol transmission, with the virus potentially lingering in the air for hours infecting people




2
  Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times,
https://www.nytimes.com/interactive/2021/us/covid-cases.html (accessed June 29, 2021).
3
  See Coalition for the Homeless, New York City Homeless Municipal Shelter Population, 1983-Present,
https://www.coalitionforthehomeless.org/facts-about-homelessness/.
4
   Pursuant to the Stipulation, DHS was required to conduct a population analysis to estimate the rate and
types of disabilities among people in shelter. In November 2019, DHS reported that 68 percent of single
adults in shelters were living with some kind of disability. See Giselle Routhier, State of the Homeless
2021 Report, Coalition for the Homeless 15 (Apr. 2021) https://www.coalitionforthehomeless.org/wp-
content/uploads/2021/04/StateOfTheHomeless2021.pdf.
5
  See Centers for Disease Control and Prevention, People with Certain Medical Conditions (updated May
13, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.



                                                     6
           Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 12 of 39



                                  6
who are more than six feet away. Many congregate shelters are housed in older buildings, with

poor HVAC or ventilation systems, particularly in sleeping areas and bathrooms.

       Given the heightened dangers to this population, FEMA announced that it would reimburse

at least 75 percent of costs incurred by state and local governments in moving populations in
                                                                     7
congregate housing, such as homeless shelters, into hotel rooms.         In light of the widespread
            8
vacancies, hotel rooms became a widely available option for individuals in congregate shelter to

be able to remain socially distant. These hotel rooms provided an effective setting for homeless

individuals to socially distance and remain safe over the course of the pandemic.

       Even with the commitment from FEMA to reimburse the costs, DHS initially resisted

moving significant numbers of people from congregate shelters into hotel rooms. As the pandemic

worsened, DHS eventually agreed to transfer more people from congregate shelters to hotel
       9
rooms. By late June 2020, the City had moved approximately 8,700 single adults into hotels—

referred to as “de-densification” hotels—that contracted with the City to provide shelter for

homeless individuals in the face of widespread vacancies due to the pandemic. Declaration of


6
  Centers for Disease Control and Prevention, Scientific Brief: SARS-CoV-2 Transmission (updated May
7, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/sars-cov-2-
transmission.html.
7
  Press Release, Federal Emergency Management Agency, FEMA Programs Helping People from Coast
to Coast (Apr. 20, 2020), https://www.fema.gov/news-release/20200727/fema-programs-helping-people-
coast-coast. In January 2021, President Biden released an Executive Order announcing that FEMA would
be reimbursing for 100% of permissible costs pursuant to this program. See The White House,
Memorandum to Extend Federal Support to Governors’ Use of the National Guard to Respond to
COVID-19 and to Increase Reimbursement and Other Assistance Provided to States (Jan. 21, 2021),
https://www.whitehouse.gov/briefing-room/presidential-actions/2021/01/21/extend-federal-support-to-
governors-use-of-national-guard-to-respond-to-covid-19-and-to-increase-reimbursement-and-other-
assistance-provided-to-states/.
8
  Rich Bockmann, NYC Hotels See 80% Dive in Occupancy, Real Deal (Apr. 1, 2020),
https://therealdeal.com/2020/04/01/nyc-hotels-see-80-dive-in-occupancy/.
9
  See Akash Mehta, Mayor Bill De Blasio Says New York City Can’t Afford Hotel Rooms For the
Homeless – But FEMA Could Actually Foot The Bill, The Intercept (May 1, 2020),
https://theintercept.com/2020/05/01/coronavirus-new-york-city-homeless-fema/.


                                                 7
           Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 13 of 39




Deborah Diamant (“Diamant Decl.”) ¶¶ 3–4. In so doing, the City reduced the population living

in congregate shelter from nearly 14,000 single adults to approximately 5,500. Id. However, many

of those 5,500 single adults remaining in congregate shelters in late 2020 also had disabilities that

put them at higher risk of severe consequences from COVID-19 and there were no plans to provide

hotel rooms to the remaining shelter residents at increased risk to COVID-19. Id. Further, DHS

had no guidelines regarding which single adults would receive a hotel placement in a single or

double hotel room, leaving some at higher risk to COVID in congregate shelter, and some with no

disability in single hotel placements.

    III.          FISHER V. CITY OF NEW YORK AND THE INTERIM GUIDELINES

           On October 28, 2020, Coalition for the Homeless and six individual named plaintiffs still

living in congregate settings or double hotel rooms filed a hybrid Article 78 petition and class

action lawsuit alleging statutory and constitutional claims against the City in New York Supreme

Court seeking to require the City to place additional homeless individuals in single hotel rooms to

mitigate the risk of harm from the COVID-19 pandemic. See Fisher v. City of New York, No.

452069/2020 (N.Y. Sup. Ct.). Several of the individual plaintiffs had disabilities that placed them

at higher risk of severe consequences from COVID-19, and, after filing, received hotel room

placements. The plaintiffs in Fisher also complained that over seven months into the pandemic,

and six months after the City had begun moving people into hotel rooms, the City still had not

announced any standard pursuant to which it was making hotel placement decisions.

           The Fisher petition argued that a key element of combatting the virus, particularly among

those who remain unvaccinated or have underlying health issues, is physical distancing. The

Centers for Disease Control and Prevention’s (CDC) guidance for shared or congregate housing

recommends individuals maintain at least six feet of distance from each other and wear a mask in




                                                   8
           Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 14 of 39



                                                                               10
any shared spaces, at least for individuals who are not fully vaccinated.           Allowing individuals to

physically distance is especially critical for vulnerable populations, as New York State recognized

in its prior guidance for congregate facilities, requiring that staff and residents in common areas

must wear face coverings “when in common areas of the facility or whenever they are within 6
                                                   11
feet of others except when eating or drinking.”

           Shortly after the Fisher petition was filed, arguably as a result of the lawsuit, DHS released

interim guidelines that would govern its individualized determinations regarding who would

receive hotel placements (the “Interim Guidelines”) as an accommodation to heightened risk

factors.     DHS first announced the Interim Guidelines in November 2020, and then began

implementing them in December 2020. In the Fisher lawsuit, DHS challenged the Plaintiffs’

ability to bring suit under Article 78 and the NYS Constitution, stating that any claims regarding

the accommodations provided to homeless New Yorkers as a result of heightened risk factors
                                                         12
should be raised under the Stipulation in this action.        Further, DHS stated in its filings in Fisher,

and in the Interim Guidelines themselves, that the Interim Guidelines “are an enhancement of the

Interim Reasonable Accommodation Procedure developed in the Butler v. City of New York
                                         13
settlement,” Interim Guidelines at 1.


10
   See Centers for Disease Control and Prevention, COVID-19 Guidance for Shared or Congregate
Housing (updated Dec. 31, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/shared-
congregate-house/guidance-shared-congregate-housing.html.
11
   Office of Temporary & Disability Assistance, Interim Guidance for Operators of Congregate Facilities
Providing Shelter to Individuals Who are Homeless at 4 (June 16, 2021), https://otda.ny.gov/COVID-
19/Congregate-Homeless-Shelter-Guidance.pdf.
12
   See, e.g., Respondents’ Memo. of Law in Supp. of Mot. to Dismiss at 6, Fisher v. City of New York, No.
452069/2020 (N.Y. Sup. Ct. 2020), Doc. No. 53 (arguing that petitioners should raise their claims
regarding hotel placements pursuant to the Butler Stipulation).
13
   See Declaration of Gabriela Torres-Lorenzotti (“Torres-Lorenzotti Decl.”) Ex. 1 (Interim Guidelines).
Interim Guidelines announced criteria for which individuals would be eligible for single and double hotel
rooms, based on the CDC guidance on which conditions lead to a heightened risk of severe consequences



                                                     9
          Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 15 of 39




    IV.            THE ONGOING COVID-19 PANDEMIC

        Notwithstanding improvements in COVID-19 case and death rates following vaccination

efforts, COVID-19 remains a serious concern. The rate of infection is increasing in New York

City and continues to rise sharply in communities with lower levels of vaccination—in part due to

a new strain (the Delta variant) of the virus that emerged in the country this spring and is more
                                    14
contagious than its predecessors.        The Delta variant poses a new health threat that may transmit
                                                     15
effectively even among vaccinated individuals.            A significantly higher percentage of shelter

residents than the City’s overall population are unvaccinated. Declaration of Helen Strom (“Strom
              16
Decl.”) ¶ 14.       Furthermore, many shelter residents are immunocompromised, and the vaccine

will be less effective for them. Id. COVID-19 thus continues to pose a substantial risk of harm

for shelter residents.

     V.            RETURN TO CONGREGATE SHELTER

        Even though DHS’s clients remain at significant risk of serious health issues or death due

to COVID-19, and have other disabilities for which they require a placement other than congregate

shelter, Defendants recently began hastily transferring clients from de-densification hotels back to

congregate shelter without adhering either to the protocols outlined in the Stipulation, which

requires, among other things, Defendants to provide Reasonable Accommodations (RAs) to people




from COVID-19. For example, the guidelines state that individuals with conditions such as cancer,
chronic kidney disease, certain heart conditions, and COPD should be placed in single hotel rooms,
whereas individuals with asthma, diabetes, a BMI over 30, or neurologic conditions, among others,
should be placed from congregate shelter into double hotel rooms. Interim Guidelines at 2–5.
14
   David Leonhardt, Red America’s Covid Problem, N.Y. Times (June 28, 2021).
15
   Emily Anthes, The Delta Variant: What Scientists Know, N.Y. Times (June 22, 2021).
16
   See also David Brand, Thousands Being Sent Back to Homeless Shelters in Return to Pre-Pandemic
Status Quo, City Limits (June 28, 2021), https://citylimits.org/2021/06/28/hundreds-of-new-yorkers-sent-
back-to-homeless-shelters-in-return-to-status-quo/ (noting four shelter providers indicating vaccination
rates were at most 30 percent of their clientele, and a fifth was close to 50 percent)


                                                    10
          Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 16 of 39




who need them (ECF No. 67 ¶ 21); not discriminate against people with disabilities in its shelter

programs (id. ¶ 22); have an interactive, individualized process to request an RA that does not

require the use of any particular format (id. ¶ 25); decide RAs soon enough for them to be

meaningful (id. ¶ 27); in “most cases” not require additional documentation (id. ¶ 30); grant RA

requests provisionally if necessary to prevent serious harm (id. ¶ 34); and provide two weeks’

notice of discontinuance of a provided RA (id. ¶ 41); or to New York State Office of Temporary

and Disability Assistance (OTDA) regulations, which require 48 hours’ notice prior to moving a
                                      17
resident to another shelter location.      In the process, Defendants have failed to appropriately

provide members of the Plaintiffs class with reasonable accommodations pursuant to the

Stipulation.

                A.      DHS Distributes Deficient Notices

         In early June 2021, DHS began to serve de-densification hotel residents who had

provisional RAs a notice giving them 10 days to submit documentation to support their need for

the accommodation or to sign a HIPAA form permitting their care provider to release medical

information to DHS. Torres-Lorenzotti Decl. ¶ 5, Ex. 3. Along with this notice DHS distributed

a form entitled “COVID PLACEMENT REQUEST, Clinician Assessment Form (DHS-

XX2284),” which asks the treatment provider of a client requesting an RA pursuant to the Interim

Guidelines to document the client’s disability. Id. ¶ 6, Ex. 4. The form is dated May 5, 2021, and

was never provided to Plaintiffs’ counsel in the Butler or Fisher actions. DHS did not create or

distribute any instructions to staff about how to use this form.

         On June 17, 2021, DHS distributed a transfer notice letter (the “Initial Notice Letter”) to

clients at seven shelters that were scheduled to be moved by June 25, including at least two that


17
     18 NYCRR 491.15(b).


                                                 11
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 17 of 39




primarily serve individuals living with mental health diagnoses. Id. ¶ 7, Ex. 5. The letter stated

that everyone was being returned to congregate shelter, and it did not say anything indicating that

people with a disability requiring a less dense setting would not be moved back to the congregate

site. See Strom Decl. ¶ 9. The letter did not provide the two weeks’ notice required by the

Stipulation or the 48 hours’ notice required by OTDA regulations.

       On June 21, DHS provided Coalition through counsel with drafts of three new transfer

notice letters to clients regarding moves from de-densification hotels that it intended to use going

forward. The first (the “First Revised Notice”) was addressed to “All Clients with an approved

reasonable accommodation.” Torres-Lorenzotti Decl. ¶ 8, Ex. 6. The form was not addressed

with the client’s name or other identifying information. Id. The First Revised Notice told clients

to disregard the Initial Notice Letter, which had given them a date and place of relocation, and that

the clients would not be going back to congregate shelter but would instead be transferred “to a

different location where [their] accommodation can be met.” Id. The notice also provided that the

clients would receive 48 hours’ notice of the move. Id.

       The second notice (the “Second Revised Notice”) was also addressed to “All Clients with

an approved reasonable accommodation,” and was apparently intended for clients who did not

receive the Initial Notice Letter. Id. Ex. 7. The Second Revised Notice had the same defects as

the First Revised Notice.

       The third notice (the “Third Revised Notice”) was addressed to “All Clients of __________

Shelter,” with the subject, “Notification of Increased Shelter Capacity.” Id. ¶ 8, Ex. 8. The Third

Revised Notice was not addressed to any individual. It made no reference to any process for

seeking or obtaining an RA, but instead generally informed the clients that “DHS is planning to




                                                 12
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 18 of 39




end the temporary use of COVID-period commercial hotels and move back to congregate

shelters,” and that “[i]n the next week more clients will be returning to your shelter location.”

        Many residents were understandably confused after receiving several notices with

conflicting information. See, e.g., Strom Decl. ¶ 32 (NT received three different notices at around

the same time – one advising him he was moving back to congregate shelter, an RA notice stating

that he would not be moving back, and a transfer notice that he would be transferred to a location
                       18
“to be determined”).

        Even after it began distributing the revised notices, DHS continued to distribute the Initial

Notice Letter, which erroneously stated that everyone was being returned to congregate shelter

and did not indicate that people with a disability would not be moved back to the congregate site.

Torres-Lorenzotti Decl. ¶ 9. All hotel residents with approved RAs were told that they would be

sent back to congregate sites without reference to their rights under the Stipulation.

                 B.         Rushed and Chaotic Moves Back to Congregate Shelter without
                            Sufficient Notice or Procedure

        Between June 22 and July 6, 2021, DHS moved over one thousand shelter residents from

de-densification hotels to congregate shelters. Torres-Lorenzotti Decl. ¶ 14. Many of these

residents were moved without the two weeks’ notice required under the Stipulation; with less than

the 48-hours’ notice required under OTDA regulations; despite the fact that they had an approved

or pending RA; and/or despite the fact that they had a disability which made transfer to a

congregate site inappropriate for them under the agency’s own standards. See, e.g., Diamant Decl.

¶¶ 19, 25, 28.




18
  Because this motion reveals sensitive information of class members including their medical diagnoses,
their names, hotels, and shelters at which they reside have been anonymized to protect their privacy.
Information regarding the class members will be made available to Defendants and the Court.


                                                  13
         Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 19 of 39




        For example, at least eight residents were moved from Hotel F to congregate shelter on or

about June 29, 2021, even though they had approved RAs and were in fact provided notices prior

to the move stating that they would not be going back to congregate shelter because they had an

approved reasonable accommodation for a single or double room. Id. ¶¶ 28, 39-40 [NH], 63 [SM],
                     19
65 [WB], 66 [EG].         KS, who suffers from depression and PTSD, and was scheduled for hip

surgery in the near future, was moved on June 24, 2021, to a congregate shelter that does not

accommodate her disabilities despite being granted a provisional RA. Strom Decl. ¶ 25; see also

id. ¶ 26 (EM was transferred back to congregate shelter on June 29 despite having a provisional

RA). Some hotel residents told the Urban Justice Center’s Safety Net Project (“SNP”) staff that

they did not receive any notice prior to their moves and were told verbally that they had to leave

their hotel. Strom Decl. ¶ 15; see also id. ¶¶ 34-35 (describing two men who were set to be

transferred without notice)”

        PM, who uses a wheelchair, was transferred on June 22, 2021, from an accessible de-

densification    hotel    to   a    DHS congregate shelter with        no    accessible    showers     or

bathrooms. Diamant Decl. ¶ 45. Another resident was moved to a congregate shelter despite

having severe respiratory illness. Id. ¶ 25.

        CW, who previously submitted a request for an RA with documentation of his PTSD,

hypertension, and sleep apnea for which he uses a CPAP machine, returned to his de-densification

hotel on June 18, 2021, at 10:00 p.m. and was informed that he needed to immediately pack his

belongings and leave that night. See Strom Decl. ¶ 32. He was given no written notice or


19
  For some—though not all—residents described in this brief and in the accompanying Declarations,
Defendants ultimately provided them with compliant accommodations. However, those results generally
came about only after extensive advocacy from three non-profit organizations—Legal Aid Society,
Coalition, and the Urban Justice Center, and after considerable delays and violations of the Stipulation.
Notwithstanding the results of this advocacy for certain clients, deficiencies in Defendants’ moves of
shelter residents remain systemic and ongoing.


                                                   14
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 20 of 39




explanation, only a MetroCard and the address for a Holiday Inn in the Bronx where he was

expected to travel with all of his belongings that night. Id. When he arrived, the staff was not

aware of his placement there, did not have his information in their system, and did not have any

single rooms available. Id. On June 19, CW submitted an RA request for a single-occupancy

room, which was provisionally granted, but CW was placed in a single room at a congregate site

on Wards Island with fresh urine on the floor, a urine-stained mattress, and no air conditioning or

ventilation, which has caused aggravation of his sleep apnea. Id. He has not been able to sleep in

the heat and has been experiencing difficulties breathing. CW submitted an RA request for air

conditioning on June 23, 2021, and submitted further medical documentation in support of this on

July 2. He has received no response to this request to date. Id.

       EK, whose medical conditions include chronic bronchitis, COPD, asthma, bronchial

asthma, and obesity, was transferred from a de-densification hotel to a congregate shelter on June

25, 2021, despite her pending RA request, which she had submitted more than 48 hours before the

scheduled move. Diamant Decl. ¶ 60. AW, who reports having diagnoses of hypertension,

diabetes, and an enlarged prostate, was moved to congregate Shelter S despite a pending RA

request. Id. ¶ 72. AC, who suffers from chronic severe asthma, severe depression and anxiety,

has limited mobility from two hip replacements and pelvic surgery was moved to a congregate site

notwithstanding his need for a single-room placement. Torres-Lorenzotti Decl. ¶ 15(h)

       GJ, who has several obvious and apparent disabilities resulting from recent multiple heart

attacks, strokes, kidney disease, and a back broken in three places, was transferred from the

hospital to the congregate Shelter G on or about June 29, 2021. Diamant Decl. ¶ 62. HZ, who

also has an obvious and apparent mobility disability in that she uses a manual wheelchair, was

transferred from a de-densification hotel to a congregate shelter that is located on a hill with a




                                                15
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 21 of 39




significant slope that HZ cannot safely navigate in her wheelchair. Id. ¶ 67. AM suffers from

schizophrenia, high blood pressure, asthma, depression and arthritis.            She was granted a

provisional RA for a de-densification hotel placement by DHS. Strom Decl. ¶ 24. However, in

advance of the closure of the de-densification hotel she was residing in, she was given ten days to

submit medical documentation to support it. DHS contacted AM’s doctor prior to the move and

confirmed the information would be provided, but DHS insisted she would be moved to a room

shared with nine other women. Id. Only after repeated insistence from UJC was AM granted a

provisional, and later a permanent, RA for a single-occupancy room. Id.

       NS, who has been diagnosed with anxiety and depression, was forced to return to

congregate shelter—the same shelter where she was attacked by her roommate in February 2020,

which exacerbated her symptoms—despite having submitted an RA request, together with

documentation from her physician that she requires a private room for her mental health

conditions. Torres-Lorenzotti Decl. ¶ 15(g). As detailed in a letter submitted to DHS by her

physician, “returning to the shelter will result in serious physical and mental complications” and

“Patient is extremely anxious about having to share a room with another person. A private room

is medically necessary to stabilize the mental health of the patient as well as aide in her treatment.

The lack of a private room could potentially harm the patient’s condition by increasing her

symptoms, such as depression, high levels of anxiety, lack of sleep, fear, as well as

hallucinations.” Id. The physician’s letter also noted that, “These symptoms have decreased

since [NS] has been living in a single occupant hotel room.” Id.

       AG, who suffers from asthma, is an active smoker, has several hernias, wears two knee

braces and uses a cane because he suffers extreme pain in his knees while walking, was forced to

move to a congregate site on June 26, 2021, without advanced notice and in disregard of the




                                                 16
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 22 of 39




medical documentation he provided. Id. ¶ 15(b). AG was not even provided transportation or

assistance in moving to the congregate site despite his mobility impairments. Id. The congregate

site does not accommodate his disabilities, which require placement in a double occupancy room

and on the first floor or in a unit with a functioning elevator. Id.

       JSB, who has been diagnosed with COPD, asthma, hyperlipidemia, and Vitamin D

deficiency, requires placement in a single-occupancy room due to his conditions.          Torres-

Lorenzotti Decl. ¶ 15(a). Despite these conditions, which increase his risk of severe illness or

death if he were to contract COVID-19, JSB was moved to a congregate shelter on June 22, 2021.

Id. Even after DHS granted JSB an RA for a single room, JSB was placed in a unit with a

congregate bathroom on the other side of the building from where JSB’s room is located, which

does not accommodate his disabilities, including his COVID-19 risk factor conditions and the

metal rod in his leg that makes it extremely difficult to walk. Id.

       In some cases, residents who had approved RAs were told that their RAs had been

rescinded without the required notice and procedures under the Stipulation. Cf. Valeria Ricciulli,

25 Men Lock Themselves in Hotel Rooms, Refusing Transfer to Homeless Shelter, Curbed (July 2,

2021), https://www.curbed.com/2021/07/homeless-shelters-hotels-nyc-four-points.html (Resident

Anthony Campbell, who has severe asthma, reported that he was given “ten minutes’ notice that

we are being moved to a location that we don’t know”). For example, DHS granted AS an RA for

a single occupancy room in February 2021 due to multiple diagnoses. Diamant Decl. ¶ 46. On

June 23, 2021, AS received a notice stating that his RA had been granted only provisionally, and

that he had one day to provide paperwork supporting the RA. Id. He subsequently received a

generic notice stating that he indeed had an approved RA and should ignore the first notice. Id.

On June 30, 2021, AS received a notice stating that his RA had been rescinded and that he would




                                                  17
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 23 of 39




be moved from his de-densification hotel to congregate Shelter N imminently. Id. ¶ 47. DHS

moved the residents from the hotel to the shelter at noon on July 1, 2021; AS paid for his own cab

fare to the shelter. See id. ¶¶ 50–51. Only after AS arrived at the congregate shelter did DHS

provide AS with the address for his new hotel placement. Id. ¶ 51.

       Some shelter residents were notified erroneously that they would be transferred back to

congregate shelter even though they had valid, approved RAs. Torres-Lorenzotti Decl. ¶ 15(c);

Strom ¶ 27 [PT]. One such resident, TJB, was forced to leave the shelter system temporarily

because all residents in her de-densification hotel were moved back to congregate shelter, which

would not offer TJB the reasonable accommodation that she had been approved for.          Torres-

Lorenzotti Decl. ¶ 15(c).

               C.     Discrimination against Certain Disabilities and Improper
                      Documentation Requirements

       Significantly, some residents were told by shelter providers that DHS does not approve

RAs for mental health diagnoses. See Strom Decl. ¶¶ 13, 26, 29 (MK). Shelter staff in at least

three sites told residents that they were not allowed to request a reasonable accommodation for

mental health issues. Id. ¶ 13. One resident, MT, who is diagnosed with PTSD was told by her

case manager not to request an RA because she would not qualify. Diamant Decl. ¶ 12(d). Another

resident, AS, was told by the shelter provider of his de-densification hotel to board the bus to

transfer him to a congregate shelter and that DHS would not approve an RA for his mental health

condition “or else they would have to approve everyone for an RA,” even though he had been

approved for a provisional RA. Strom Decl. ¶ 26; see also id. ¶ 29 (MK was told by shelter staff

that mental health conditions could not be considered as part of the RA).

       In some cases, DHS failed to grant RAs because the residents had not provided extensive

documentation. See, e.g., Strom Decl. ¶ 32 (MV’s case manager told him he would be moving



                                               18
           Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 24 of 39




back to congregate shelter unless he could complete a clinical assessment with his physician before

July 6).

           Some RAs were erroneously denied for lack of medical documentation despite the fact that

the clients had submitted documentation from their health care providers. E.g., Diamant Decl.

¶ 25. For example, Coalition met one client whose RA request was verbally denied for lack of

medical documentation, despite having submitted documentation from her health care provider to

her case manager. Id.

           In some cases, residents had submitted RA requests to their case managers well in advance

of their scheduled moves but the shelter staff never submitted the requests for processing. E.g.,

id. ¶¶ 43, 52, 56. For example, IM had submitted an RA request a month before learning on June

30, 2021, that his case manager never submitted his RA request. Id. ¶ 43. Some of these residents

were moved to congregate shelters. See, e.g., id. ¶¶ 52, 58. DB had provided her case manager

with a letter from her doctor in support of her RA request that she submitted while she was at Hotel

C. Id. ¶ 52. DB was moved to Congregate Shelter D after she was denied due to lack of

documentation, later learning that her case manager gave the letter to her supervisor who did not

submit it to DHS for review. Id.

                  D.     Failure to Screen or Make Individualized Determinations.

           Many shelter residents were also not screened for RAs at all. For example, JB, who has

been diagnosed with unspecified bipolar disorder, anxiety, depression, and hypertension, and is a

current smoker, was not screened for these conditions when she entered shelter in March 2021 and

was placed in congregate shelter where she shares a room with six other individuals. Torres-

Lorenzotti Decl. ¶ 15(d); see also, e.g. id. ¶ 15(h) (AC was not screened by shelter staff before he

was transferred from a de-densification hotel to a congregate shelter).




                                                  19
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 25 of 39




       Many residents were not even aware of their right to request a reasonable accommodation.

See Strom Decl. ¶ 21 (“None of the six [residents] . . . knew what an RA was and none of them

knew that they could submit medical documentation of their needs if they thought they could not

return to congregate shelter.”); see also id. ¶ 26 (“None of the staff or caseworkers have mentioned

reasonable accommodations to [EM] and he had no idea what it was and that there was any way

to avoid returning to congregate shelter . . . .”); id. ¶ 30 (MC was not aware of ability to request an

RA as of the day prior to a scheduled move); Diamant Decl. ¶ 15(g) (LM had not been informed

about how to request an RA by shelter staff); id. ¶¶ 18, 23 (many residents at Hotel O and Hotel E

“did not know how to request an RA”). Several residents at Hotel O were being moved out on

June 22, 2021, who did not know how to request an RA. Diamant Decl. ¶ 18. Many were told by

shelter staff that “everyone is going back to congregate” regardless of their conditions. Strom

Decl. ¶ 11.

       Even when shelter residents knew of their right to request a reasonable accommodation,

they often were not given the opportunity to submit an RA request or were deterred from

submitting one. E.g., Diamant Decl. ¶ 24 (residents at Hotel Q said they wanted to submit RA

requests but “could not because their case managers were not on site”); see also id. ¶ 69; Strom

Decl. ¶ 13. For example, VP, who suffers from schizophrenia and post-traumatic stress disorder,

sought out his case manager for an RA request but was unable to reach them. Strom Decl. ¶ 26.

He also asked a site supervisor about requesting an RA but was told they had no knowledge of the

process and that he had to move regardless of his needs. Id. DW, who suffers from asthma,

diabetes, and high blood pressure, was also unable to reach his case manager to request a RA or

help him with the process. Id. ¶ 27. LB, who has high blood pressure, asthma, severe COPD, a

swollen prostate, arthritis, torn ligaments in his neck, back, and knees, and also suffers from




                                                  20
           Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 26 of 39




depression, bipolar, and schizoaffective disorders, asked his caseworker about submitting an RA

request, and his caseworker did not report to work for the two days remaining before LB was

scheduled to be moved. Id. ¶ 21. Shelter staff then approached LB and without any written notice

or information on where he was being sent or departure time, told him he would have to leave on

June 24. Id. Residents in at least three sites informed SNP staff that when the residents requested

RAs, caseworkers told them that submitting an RA request would delay their applications for

permanent housing programs and that they would need to “start all over again” with their housing

search. Id. ¶ 13.

           In many cases, shelter staff did not assess clients to determine whether they might have a

disability requiring placement in a less dense setting beyond those listed in the Interim Guidelines,

such a physical disability or medical condition requiring an ADA-compliant shower or bathroom,

wheelchair accessibility, diet-compliant meals, or air conditioning due to heat sensitivities caused

by medications, or a mental health condition preventing them from living safely in close proximity

to others. See Diamant Decl. ¶ 14.

           Despite notice of the ongoing harm caused by these ongoing violations of protections

included in the Stipulation, see, e.g., Strom Decl. ¶ 18, DHS continued transferring clients from

de-densification hotels to congregate sites without the proper notice and in disregard of clients’

disabilities and approved or pending RAs.

                                            ARGUMENT

      I.          MOTION FOR A TEMPORARY RESTRAINING ORDER AND
                  PRELIMINARY INJUNCTION

           Plaintiffs respectfully request that the Court issue a temporary restraining order and a

preliminary injunction enjoining Defendants from shutting down the density hotel program until

they have sufficient capacity and time to ensure that class members are appropriately being



                                                  21
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 27 of 39




screened, provided the two weeks’ notice required before any moves, and ultimately being

provided shelter that accommodates their disabilities. Plaintiffs easily satisfy the applicable

standards for a temporary restraining order and preliminary injunction.

               A.     Legal Standard

       To obtain a preliminary injunction in the Second Circuit, a party must establish that it will

suffer irreparable harm and either (1) a likelihood of success on the merits of its case or (2)

sufficiently serious questions going to the merits and a balance of the hardships tipping decidedly

in its favor. Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002). The standards for a

temporary restraining order are the same as those governing the granting of preliminary injunction.

See Schiavone Constr. Co. v. N.Y.C. Transit Auth., 593 F. Supp. 1257, 1260-61 (S.D.N.Y.1984).

       As set forth below, Plaintiffs meet these standards.

               B.     Plaintiffs Will Suffer Irreparable Harm

       Plaintiffs have established irreparable harm given the constitutional injuries at issue, along

with the physical and mental harms that will result if DHS continues its density hotel moves. The

Second Circuit has “held that the alleged violation of a constitutional right triggers a finding of

irreparable injury.” Conn. Dep’t of Env’t Prot. v. OSHA, 356 F.3d 226, 231 (2d Cir. 2004); see

also Basank v. Decker, 449 F. Supp. 3d 205, 213 (S.D.N.Y. 2020) (“In the Second Circuit, it is

well-settled that an alleged constitutional violation constitutes irreparable harm.”). This action

was initially brought on both statutory (Title II of the Americans with Disabilities Act, among

others) and constitutional grounds. ECF No. 67 p. 2 (“the Amended Complaint alleges that

Defendants violated . . . due process under the United States and New York State Constitutions”).

As the Plaintiffs averred in the Amended Complaint, they have a protected property interest in

their right to emergency shelter, and the Defendants’ denial of that right and failure to provide

reasonable accommodations violates Plaintiffs’ due process rights. ECF No. 28 ¶ 163, 165.


                                                22
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 28 of 39




       Plaintiffs’ constitutional rights are squarely at issue, as Defendants are systematically

moving shelter residents from their reasonable accommodations absent the requisite notice and in

violation of the required process. On a visit to Shelter G, the Coalition for the Homeless identified

at least eight individuals who had been moved to the congregate site despite having approved RAs,

and DHS has not responded to inquiries about these individuals. Diamant Decl. ¶ 28. Resident

TJB was given just eight days’ notice that she would be moved from a hotel back into congregate

setting—despite her approved RA due to her increased health risks if she contracts COVID-19.

Torres-Lorenzotti Decl. ¶ 15(c). She ultimately left the shelter, rather than move to a congregate

setting, and only returned when DHS reversed course and granted her housing suitable for her

approved RA. Id.      Residents MF and GC were both given notices of transfers to congregate

settings with less than the required two weeks’ notice, despite their approved RAs, and they were

only allowed to stay in appropriate shelter after counsel intervened on their behalf. Id. ¶ 15(e)-(f).

Another resident was moved to a congregate facility after her RA request was denied orally,

allegedly for lack of medical documentation, despite her having provided documentation from her

health care provider. Diamant Decl. ¶ 25.

       Other individuals had their pending RA requests seemingly ignored as they were moved to

congregate settings without a provisional RA. JSB was told to provide additional documentation

of his need for less-dense accommodations on June 10, and when he was unable to secure the

documentation in time, was moved to congregate shelter on June 22, despite his use of a nebulizer

to stabilize his breathing. Torres-Lorenzotti Decl. ¶ 15(a).

       Others still have had their provisional RAs ignored, as DHS rushes to move individuals.

KS, who suffers from PTSD and is scheduled to have hip surgery soon, was granted a provisional

RA on the evening of June 23, but was moved on June 24 to a congregate facility with no air




                                                 23
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 29 of 39




conditioning. Strom Decl. ¶ 25. Absent adherence to the approved reasonable accommodation

policy, Defendants are denying shelter residents their constitutionally protected due process rights,

and as such irreparable harm is established.

       Furthermore, irreparable harm is established where Plaintiffs show irreparable harm to

their “physical and mental health.” Fair Hous. Just. Ctr., Inc. v. Cuomo, 2018 WL 4565152, at

*16 (S.D.N.Y. Sept. 24, 2018) (granting a preliminary injunction to Plaintiff who contested a move

from her assisted-living apartment into a nursing home facility).

       Physical harm is quintessentially irreparable. See, e.g., Innovative Health Sys., Inc. v. City

of White Plains, 117 F.3d 37, 43 (2d Cir. 1997) (holding there was irreparable harm where a

treatment facility for alcohol and drug abuse would have closed, leading to potential “death, illness,

or disability”); Jolly v. Coughlin, 76 F.3d 468, 482 (2d Cir. 1996) (holding that an inmate’s

showing of “sustained physical injuries from his prolonged confinement in his cell without

exercise” supported a finding of irreparable harm). Indeed, numerous courts have held that the

risk of contracting COVID-19 specifically constitutes irreparable harm. See, e.g., Venezuela Arias

v. Decker, __ F. Supp. 3d __, 2020 WL 1847986, at *3 (S.D.N.Y. April 10, 2020) (granting a TRO

and noting “the extraordinary scope and severity of the COVID-19 health crisis is clear to

everyone,” and that “[t]he nature of detention facilities makes exposure and spread of the virus

particularly harmful”); Basank, 449 F. Supp. 3d at 213 (“The risk that Petitioners will face a severe,

and quite possibly fatal, infection if they remain in immigration detention constitutes irreparable

harm warranting a TRO.”); Wilson v. Williams, 455 F. Supp. 3d 467, 479 (N.D. Ohio 2020),

vacated on other grounds, 961 F.3d 829 (6th Cir. 2020) (“It is true that some subclass members

may not die if they contract the virus. However, it is more than mere speculation that the virus will




                                                 24
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 30 of 39




continue to spread and pose a danger to inmates if BOP does not increase its efforts to stop the

spread. Petitioners have therefore shown a risk for irreparable harm.”).

       Shelter residents with COVID-19 risk factors are at serious risk of physical harm if

Defendants force their return to congregate shelter, and as the City conceded in its filings in Fisher,

enhanced COVID-19 risk factors merit accommodations under Butler. JSB, who has COPD and

asthma, uses a nebulizer to stabilize his breathing, and his placement in a facility with a shared

bathroom has created such a risk to his health that he has chosen not to spend the night in shelter

since his transfer on June 27. Torres-Lorenzotti Decl. ¶ 15(a). AG was told to leave his single-

occupancy hotel room for a congregate facility on June 26, despite his asthma. Id. ¶ 15(b). He

also wears knee braces and uses a cane, which requires a facility with an operative elevator (or

first-floor accommodations), and yet was transferred to a second-floor room in a facility with a

broken elevator. Id. Despite proof of his asthma diagnosis, and being told by Legal Aid on at least

four occasions that AG’s congregate placement does not accommodate his needs, DHS has not

provided AG with a provisional RA. Id. One resident was moved from a density hotel to the

congregate Shelter D despite her severe respiratory illness that requires she constantly use an

oxygen machine. Diamant Decl. ¶ 25. Shelter clients like these who are forced to move into

shelters without regard for their medical needs thus face “a grave threat to their health and possibly

their lives” and have “no adequate remedy at law.” Mays v. Dart, 453 F. Supp. 3d 1074, 1098

(N.D. Ill. 2020).

       DHS’s actions will irreparably harm Plaintiffs as a result of the emotional or psychological

harm that has resulted from its slipshod method of returning clients to congregate settings, resulting

in numerous moves and insufficient notice for many Plaintiffs. A broad range of mental health

concerns may constitute irreparable harms. See, e.g., Shapiro v. Cadman Towers, Inc., 51 F.3d




                                                  25
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 31 of 39




328, 332 (2d Cir. 1995) (affirming grant of preliminary injunction upon a showing of “risk of

injury, infection, and humiliation” by a Plaintiff who sought a handicap parking spot to avoid

urinating on herself); Liddy v. Cisneros, 823 F. Supp. 164, 174 (S.D.N.Y. 1993) (finding

irreparable harm for Plaintiff who sought Section 8 housing opportunities closer to her medical

providers to avoid “further deterioration of her physical and mental health”).

       For many shelter residents, DHS’s moving of individuals to congregate facilities

irrespective of the accommodations to which they are entitled, has already caused irreparable

mental harm. Resident NS’s physician has documented that a private room is “medically necessary

to stabilize the mental health of the patient,” and that her depression, anxiety and hallucinations

decreased while she was living in a single-occupancy hotel room. Torres-Lorenzotti Decl. ¶ 15(g).

Indeed, while in congregate shelter previously, her roommate assaulted her, requiring

hospitalization, which exacerbated her anxiety and depression. Id. Yet her initial request for an

accommodation to remain in a single-occupancy room was ignored, and she was transferred three

days after submitting a second request, without having received any formal determination from

DHS. Id. JB, who was not screened for an accommodation despite her bipolar disorder, anxiety,

and depression, has been housed in a congregate facility that does not accommodate her mental

health needs with respect to density and access to providers, despite her request for accommodation

being approved. Id. ¶ 15(d). DHS’s refusal to accommodate these individuals risks “further

deterioration” of their mental health, and the same is true for all shelter residents whose mental

health accommodations are not adequately screened for and recognized. DHS’s moves, absent

adequate screening and proper notice, thus threaten to severely harm an untold number of class

members.




                                                26
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 32 of 39




               C.      Plaintiffs Are Likely To Succeed On The Merits

       Defendants’ implementation of the return to congregate shelter violates numerous

provisions of the Stipulation of Settlement. Accordingly, Plaintiffs are likely to succeed on the

merits of their Motion for Enforcement of the Stipulation.

       Defendants’ failure to screen for RAs violates the mandate of Paragraph 21 of the

Stipulation to “provide Reasonable Accommodations on an individualized basis to Class Members

in a manner that provides meaningful access to shelter or shelter-related services . . . .” See ECF

No. 67 ¶ 21. In many cases, Defendants flat out failed to screen for RAs. See supra at 13–14, 19.

In some cases, DHS did not inform residents about how to apply for an RA and did not give them

any opportunity to submit an RA request. See supra at 19–20. Even when Defendants informed

clients it was possible to seek an RA, they failed to inform clients that it was possible to seek an

RA for a condition that was not considered in the Interim Guidelines, such as a physical disability

or medical condition requiring a fully accessible shower or bathroom, wheelchair accessibility,

diet-compliant meals, or air conditioning due to heat sensitivities caused by medications, or a

mental health condition preventing them from living safely in a congregate setting. See supra at

21. They also failed to individually interview clients. See generally Torres-Lonzotti Decl.; Strom

Decl.; Diamant Decl. This conduct violated Paragraph 25 of the Stipulation, which mandates the

DHS RA process to be interactive and requires DHS to “consider RA requests on an individualized

basis.” ECF No. 67 ¶ 25.

       Defendants’ failure to provide hundreds of shelter residents with reasonable

accommodations violates Paragraph 22 of the Stipulation, which prohibits discrimination against

members of the Plaintiffs’ class “applying for or in receipt of shelter or shelter-related services”

and requires Defendants to “provide such individuals Reasonable Accommodations where

necessary to facilitate meaningful access” to DHS’s shelter system. Id. ¶ 22. Defendants’


                                                27
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 33 of 39




disregard of and discrimination against clients with mental health diagnoses—as when they inform

clients that they may not request a reasonable accommodation for mental health issues, see supra

at 16 (NS) & 18 (MT, AS, MK)—also violates Paragraph 22 of the Stipulation.

       Further, Defendants’ failure to assess RA requests where clients were unable to provide

extensive documentation—see supra at 18–19—violates Paragraph 25 of the Stipulation, which

provides that the RA process does not require the applicant to use any particular format or

language. ECF No. 67 ¶ 25. It also runs contrary to Paragraph 30 of the Stipulation, which states

that “[i]n most cases, detailed medical records or extensive disability-related information is not

necessary” for DHS’s RA determination inquiry.           Id. ¶ 30.    These procedural deficiencies

effectively deny the benefits of the RA when Defendants transfer clients to a congregate site

without assessing their needs— as occurred in many, many cases set forth above, see supra at 13–

21—and violate Paragraph 27’s requirement that DHS must respond to RA requests “as promptly

as possible and within a reasonable and appropriate time frame” taking into account “all relevant

factors, including . . . the effect of failing to immediately provide the RA on the Class Member’s

ability to meaningfully access and benefit from relevant shelter services.” Id. ¶ 27.

       Paragraph 34 states that “DHS should confer with the Class Member and consider

providing temporary measures in advance of its formal determination.” Id. ¶ 34. And if the client

asks to confer, DHS is required to “promptly confer with the Class Member.” Id. Paragraph 34

further provides that DHS must “provisionally grant RA requests where . . . the denial of the RA

is reasonably likely to cause serious harm to a Class Member with a disability . . . .” Id. For clients

such as EK, AW, DB, EH, AM, see supra at 15, 19, DHS failed to confer and consider temporary

measures, such as remaining at the de-densification hotel or transferring to another less dense site,




                                                  28
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 34 of 39




notwithstanding the reasonable likelihood that transferring to a congregate shelter would cause

serious harm.

       Paragraph 41 of the Stipulation states that in the event DHS concludes that an RA is no

longer reasonable or necessary, DHS must offer to confer with the client “to discuss the continuing

need for the accommodation.” ECF No. 67 ¶ 41. After conferring, if DHS determines that the

accommodation is no longer appropriate, DHS must provide the Class Member with at least two

weeks’ notice of its determination, the reason for such determination, and a list of any documents

DHS relied upon to reach its conclusion.        Id.   DHS failed to comply with each of these

requirements. For example, although AS had an approved RA since February 2021, he was given

only one days’ notice on June 23, 2021, to provide paperwork supporting the RA, and was told on

June 30, 2021, that his RA had been rescinded. See supra at 17. Defendants failed to confer with

clients such as AS, failed to provide two weeks’ notice, and failed to provide clients with a reason

for its determination, or the information it relied upon to reach its determination. Many clients

never received notice of their transfer—and thus that Defendants had revoked their RA for single-

or double-occupancy housing.      For example, eight residents of the Hotel Fwere moved to

Congregate Shelter G even though they had approved RAs. See supra at 13–14. AM was also

transferred to a congregate shelter even though she had previously been granted a provisional RA.

See supra at 15–16. DHS, therefore, systematically failed to follow the mandated procedures in

the Stipulation and continues to do so.

       DHS’s failure to provide Plaintiffs’ counsel the “COVID PLACEMENT REQUEST,

Clinician Assessment Form (DHS-XX2284),” dated May 5, 2021, which asks the treatment

provider of a client requesting an RA pursuant to the Interim Guidelines to document the client’s

disability, before it was distributed to clients violated Paragraph 23 of the Stipulation, which




                                                29
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 35 of 39




requires DHS to provide to Plaintiffs’ counsel for their review and written comment, templates of

forms, signage, and any other communications notifying people about the right to be granted RAs

and how to request RAs. ECF No. 67 ¶ 23.

               D.      Granting the TRO and Preliminary Relief Is in the Public Interest

       This Court’s granting of Plaintiffs’ request for preliminary relief—putting a hold on

Defendants’ rushed process so that their compliance with the Stipulation is ensured—would be in

the public interest. It is well-settled that the public interest is served by preventing unlawful and

unconstitutional conduct, particularly “when constitutional alternatives are available to achieve the

same goal.” Agudath Isr. of Am. v. Cuomo, 983 F.3d 620, 637 (2d Cir. 2020); see also L.V.M. v.

Lloyd, 318 F. Supp. 3d 601, 620 (S.D.N.Y. 2018) (“[T]his Court is hard-pressed to see how setting

aside an unlawful practice could be against the public interest.”). Moreover, the public interest is

served by avoiding undue harm to shelter residents, and minimizing risk of a recurrence of the

spread of COVID-19. See, e.g., Ferreyra v. Decker, 456 F. Supp. 3d 538, 556 (S.D.N.Y. 2020)

(holding that reducing populations in congregate living space—detention facility—is in public

interest by reducing risk for “those within those facilities and for the community at large”).

       In this case, Defendants may still accomplish their goal of transitioning individuals back

into congregate shelter following this Court’s grant of relief; all Plaintiffs request is that they do

so with sufficient time and deliberation in order to follow protocols set forth in the Stipulation. No

public interest is served by Defendants simply proclaiming that they finished all moves in the

month of July, as opposed to a later date, particularly given the likelihood of federal reimbursement

for much of the costs of the hotel rooms.

               E.      Bond Is Not Required

       Although Rule 65 ordinarily requires that a bond be posted in connection with the issuing

of an injunction, the Second Circuit has held that “the District Court is vested with wide discretion


                                                 30
           Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 36 of 39




in the matter of security,” and that it may be “proper for the court to require no bond where there

has been no proof of likelihood of harm.” Doctor’s Assocs. v. Stuart, 85 F.3d 975, 985 (2d Cir.

1996); accord Corning Inc. v. PicVue Elecs., Ltd., 365 F.3d 156, 158 (2d Cir. 2004); see also

Johnson Controls, Inc. v. A.P.T. Critical Sys., 323 F. Supp.2d 525, 541 (S.D.N.Y. 2004) (“in cases

where the non-movant has not shown a likelihood of harm, the district court may properly set no

bond”).

       Here, pausing the return to shelter is not likely to result in harm to Defendants given that

much of Defendants’ costs may be reimbursable by FEMA as long as the City provides adequate

justification to support the continued need for non-congregate sheltering. In any case, requiring a

bond payment in this case “would effectively deny access to judicial review.” California ex rel.

Van De Kamp v. Tahoe Reg’l Planning Agency, 766 F.2d 1319, 1325 (9th Cir. 1985). Accordingly,

the Court should dispense with the bond requirement.

     II.        MOTION FOR ENFORCEMENT OF THE STIPULATION OF
                SETTLEMENT

       Plaintiffs seek to enforce the terms of the Stipulation of Settlement. “[A] motion to enforce

a settlement agreement is fundamentally ‘a claim for breach of a contract, part of the consideration

of which was dismissal of an earlier federal suit,’ and therefore ‘requires its own basis for

jurisdiction.’” Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). A federal court is

“a proper forum for litigating a breach of [a] settlement agreement” where the court “makes ‘the

parties’ obligation to comply with the terms of the settlement agreement . . . part of the order of

dismissal—either by separate provision (such as a provision retaining jurisdiction over the

settlement agreement) or by incorporating the terms of the settlement agreement in the order.’”

Streeteasy, Inc. v. Chertok, 752 F.3d 298, 305 (2d Cir. 2014). “In such cases the district court

‘necessarily ma[kes] compliance with the terms of the settlement agreement a part of its order so



                                                31
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 37 of 39




that a breach of the agreement would be a violation of the order,’ and the district court may

therefore enforce the settlement as an exercise of its ancillary jurisdiction to ‘manage its

proceedings, vindicate its authority, and effectuate its decrees.’” Id.

       This Court has the authority to enforce the Stipulation of Settlement as an exercise of its

ancillary jurisdiction because the Court “So Ordered” the Stipulation, the Court’s order of

dismissal incorporated the terms of Stipulation, and the Stipulation expressly provides that the

Court retains “jurisdiction over this matter for the purpose of enforcement of the terms of this

Stipulation” during the “Effective Period.” ECF No. 67 ¶ 72; Hendrickson v. United States, 791

F.3d 354, 358 (2d Cir. 2015). The “Effective Period” commenced on December 17, 2017, and

continues in force for at least five years. See ECF No. ¶ 72.

       In addition, the Stipulation provides that “Plaintiffs’ counsel may move this Court for an

order enforcing the provisions of [the] Stipulation” where, as here, “Defendants’ failures or

omissions to comply with the provisions of [the] Stipulation . . . were sufficiently significant or

recurring as to be systemic.” See ECF No. 67 ¶¶ 73, 77.

       As described above in Section VI.B., Defendants’ actions and inaction constitute a failure

to comply with paragraphs 21, 22, 25, 27, 30, 34, and 41 of the Stipulation. Defendants’ ongoing

conduct is affecting thousands of members of the Plaintiffs class, and thus is sufficiently significant

and recurring as to be systemic.

       Plaintiffs’ pursuit of this action before the stipulated notice period does not preclude

Plaintiffs’ requested relief. The Stipulation provides that if Plaintiffs’ counsel believes Defendants

failed to comply with the Stipulation, they shall notify Defendants in writing at least thirty days

before a motion for enforcement. Id. ¶ 76. However, preliminary actions may be brought to a

court “to preserve the status quo.” Benihana Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 894-




                                                  32
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 38 of 39




95 (2d Cir. 2015); see also Roso-Lino Beverage Distributors, Inc. v. Coca-Cola Bottling Co. of

N.Y., 749 F.2d 124 (2d Cir. 1984) (“The fact that a dispute is to be arbitrated, however, does not

absolve the court of its obligation to consider the merits of a requested preliminary injunction.”);

Blumenthal v. Merrill Lynch, Pierce, Fenner, & Smith, Inc. 910 F.2d 1049, 1053-54 (2d Cir. 1990)

(finding that “a rule permitting a district court to preserve the meaningfulness of the arbitration

through a preliminary injunction” would best “ensure that the parties get what they bargained for”);

Erving v. Virginia Squires Basketball Club, 349 F. Supp. 716 (E.D.N.Y. 1972), aff’d 468 F.2d

1064 (2d Cir. 1972) (“Courts are not limited in their equity powers to the specific function of

enforcing arbitration agreements but may exercise those powers required to preserve the status quo

of the subject matter in controversy pending the enforcement of the arbitration provision.”).

       Furthermore, strict adherence to a notice requirement in advance of a motion to enforce a

settlement would effectively leave shelter residents no remedy – the moves will nearly be complete

by the end of the 30 day notice period and the irreparable harm will be done. Further, Defendants

are not prejudiced by an expedited hearing in this matter as they have had “had actual knowledge

of plaintiffs’ complaints” in adequate time. Duvall v. Hogan, 2021 WL 2042295, at *8-9 (D. Md.

May 21, 2021). Plaintiffs’ counsel sent a formal notice to Defendants on June 22, just five days

after first learning of DHS’s plans to begin moving individuals to congregate shelters. See Torres-

Lorenzotti Decl. ¶ 16, Ex. 12. Plaintiffs’ counsel met with DHS on April 30 to discuss DHS’s

proposal to submit a plan for return to congregate shelter, and counsel relayed concerns about the

process. Id. On May 18, DHS submitted a revised plan to the State for approval, but DHS refused

to allow Plaintiffs’ counsel to review the plan. Id. Furthermore, in the week after Plaintiffs

submitted its June 22 notice of DHS’ breach of the Stipulation, DHS moved hundreds of density

hotel shelter residents to congregate sites or other hotels. To require Plaintiffs to wait until July




                                                 33
        Case 1:15-cv-03783-VEC Document 76 Filed 07/08/21 Page 39 of 39




22 to file this action, by which time Defendants’ plans to re-densify their congregate shelters will

be nearly complete, would ensure the very harm Plaintiffs seek to prevent.

       Plaintiffs propose that the instant Motion for Enforcement of the Stipulation of Settlement

be adjudicated at the end of the thirty-day notice period, after the Court ensures the status quo is

maintained through the temporary restraining order and preliminary injunction.

                                         CONCLUSION

       For the foregoing reasons, the Court should award the relief requested in Plaintiff’s Order

to Show Cause.

Dated: July 8, 2021                           Respectfully Submitted,
New York, New York

                                              /s/Joshua Goldfein
                                              Judith Goldiner
                                              Joshua Goldfein
                                              Beth Hofmeister
                                              THE LEGAL AID SOCIETY
                                              199 Water Street
                                              New York, NY 10038
                                              Tel: (212) 577-3300
                                              Fax: (212) 809-1574
                                              Email: JGoldfein@legal-aid.org

                                              Dawn L. Smalls
                                              Jacob D. Alderdice
                                              Andrew C. Elliott
                                              JENNER & BLOCK LLP
                                              919 Third Ave., 38th Floor
                                              New York, NY 10022
                                              Telephone: 212-891-1600
                                              Email: dsmalls@jenner.com

                                              Ali I. Alsarraf
                                              JENNER & BLOCK LLP
                                              353 N. Clark St., 44th Floor
                                              Chicago, IL 60654

                                              Counsel for Plaintiffs




                                                34
